DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment of 09/30/2020.  Claims 1 and 18 have been amended and claims 25-27 added. Claims 1, 3-9 and 18-27 are currently pending in the instant Application.   

Response to Arguments
Applicant's arguments filed 09/30/2020 have been fully considered but they are not persuasive. 
Applicant points out that under the doctrine of anticipation, a single prior-art reference must disclose the invention as claimed and enable one skilled in the art to practice the invention. Examiner acknowledges. 
In the second paragraph regarding the rejections under 35 USC 102, Applicant raises the issue that Keller does not disclose each and every limitation set forth in the currently pending claims and in particular, Keller does not provide for at least a first end and a second end of a body to be configured to be inserted into a mouth and trachea and recited in amended claim 1.  Examiner respectfully disagrees on the basis that Examiner points out that as per the Abstract thereof the device of Keller is insertable in the trachea and by way of having a suitable diameter, blunt shape and hardness at both ends has first and second ends configured for insertion in a trachea.
Applicant raises the issue that Keller does not disclose insertion depth range indicators having distances based upon an analysis of a subset of patients within a group of all possible patients as recited in amended claim 1 and fails to provide for depth range indicators that are substantially, continuous, 
In the third page of Remarks, Applicant points out Figure 1 of Keller and raises the issue that Keller does not disclose that both the first throat insertable end section 2 and the second throat insertable end section 6 are configured to be inserted into a mouth and trachea as recited in amended claim 1 and instead, Keller's insert device is specifically designed to provide dual function with one end of the insert configured for insertion into the trachea and one end of the insert configured for insertion into the esophagus.  Examiner respectfully disagrees on the basis that Examiner maintains that the dual function of Keller for tracheal and esophageal insertion is not contrary to a configuration of first and second ends to be inserted in the mouth and trachea as claimed, but rather that the configuration for tracheal insertion and esophageal insertion are coincident.  Examiner respectfully points out that the shape, size and hardness of both ends of Keller are expressly disclosed to be in the range known to be suitable for tracheal insertion thus Keller discloses a configuration of first and second ends to be inserted in a trachea as claimed.  Examiner respectfully points out that, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
Applicant points out Column 1, lines 45-48, Column 3, lines 12-20 and 46-65 and Figures 6-8 of Keller.  Examiner has taken note.   
Applicant raises the issue that Keller describes that the first throat insertable end section 2 and the second insertable end section 6 have different designs as each is inserted into different parts of the body. For example, the first throat insertable end section 2, designed for insertion into the trachea, is bent upwardly at an angle from about 25 degrees to about 45 degrees and preferably about 35 degrees, that, for insertion into the trachea, Keller discloses that the first throat insertable end section 2 extends from about 0.5% to about 20% of the total length of the insert and that this is in contrast to the second throat insertable end section 6 designed for insertion into the esophagus that does not have a bended section and instead extends from about 0.5% to about 50% of the total length of the insert.  Examiner respectfully maintains that the differential angles and end section lengths of the first and second ends of Keller do not render either unsuitable for tracheal insertion particularly in that in light of the instant Disclosure and Keller either a bent or straight portion would be understood to be suitable for insertion in the trachea and the end section length ranges in Keller overlap within a range suitable for tracheal insertion.
Applicant raises the issue that Keller does not disclose or provide any indication that the second throat insertable end section 6 is ever inserted into the trachea.  Examiner respectfully contends that the disclosure of the size, shape and hardness thereof amounts to a configuration for insertion in the trachea as claimed.   
In the fourth page of Remarks, Applicant raises the issue that Keller does not disclose the use of insertion depth range indicators having distances based upon an analysis of a subset of patients within a group of all possible patients as recited in amended claim 1 and that Keller's regular intervals provided by the depth indicating means are merely regularly spaced measurement intervals seen and used on common measurement rulers as reproduced in the Remarks. Examiner respectfully disagreed on the 
Applicant raises the issue that Keller only classifies different subsets of patients when deciding which insert to use overall and Keller's analysis of subsets of patients provides for using completely separate inserts having different overall lengths between subsets of patients.  Examiner respectfully contends that this issue is effectively moot as the condition of being based upon an analysis of a subset of patients within a group of all possible patients is inherent in Keller by way of the physiologically suitable spacing of markings disclosed therein.  
In the fifth page of Remarks, Applicant raises the issue that Keller fails to provide for depth range indicators that are substantially, continuous, elongated along the longitudinal axis, and visually distinguished parts of the body relative to the region between the first and second insertion depth range indicators and that Keller's depth indicating means are merely regularly spaced measurement intervals similar to a common schoolhouse ruler that may include measuring indicia, color coding, or other marking including indenting to permit a physician to determine the position of the end tip of the proximal front portion that is inserted into the patient.  Examiner respectfully maintains that the condition of being regularly spaced intervals that may include color coding is not contrary to being substantially continuous, elongated along the longitudinal axis, and visually distinguished parts of the body relative to the region between the first and second insertion depth range indicators, but rather by 
Applicant raises the issue that Keller's lack of specificity on the meanings regarding "color coding" and "other markings" does not provide implicit or inherent teachings that Keller discloses such depth indicating means are substantially, continuous, elongated along the longitudinal axis, and visually distinguished parts of the insert relative to different regions of the insert.  Examiner respectfully maintains that the indicating means of Keller are continuous, elongated and visually distinct by way of the plain meaning of the terms and in the same manner as the instant disclosed indicators, particularly the indicating means in Keller are expressly disclosed to be disposed along a length of the device thereof and to be alternately color coded.
In the section regarding the outstanding rejections under 35 USC 103 Applicant raises the issue that Claude, Williams and Pagan do not remedy the deficiencies of Keller as described in Applicant’s Remarks.  As detailed above, Examiner respectfully maintains that Keller properly meets all of the features pointed out in the Remarks regarding the outstanding rejections under 35 USC 102, therefore Examiner maintains that the rejections in view of Keller, Claude, Williams and Pagan remain proper. 
Keller fails to provide for depth range indicators that are substantially, continuous, elongated along the longitudinal axis, and visually distinguished parts of the body relative to the first region, the second region, and the third region as recited in amended claim 18.  Examiner respectfully points out that Examiner maintains that as detailed above Examiner maintains that Keller alone discloses continuous, elongated, visually distinguished indicators in first and second regions.  Examiner respectfully maintains that in view of the further teaching of Claude of a particular spacing of indicators, a third region, retaining the same properties of being continuous, elongated and visually distinguished as in Keller alone, would be obvious. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al. US 7,650,886.
Regarding claim 1, Keller discloses a bougie (Figure 1, guide T, as per Column 2, lines 45-51, being a thin, flexible surgical instrument for insertion in a body as per Column 2, lines 53-63 and Column 3, lines  6-11) comprising a body  (the assembly of 2, 4 and 6) having a first end (16) and a second end (18) wherein said body is configured for interchangeable insertion thereof into a mouth of a patient (as depicted in Figures 6 and 7, being sized and shaped for insertion)  such that either said first end and said second end of said body are each configured to be inserted into the mouth and trachea of the patient (as per Column 3, lines 1-5, either 16 or 18 being insertable) at the discretion of a user (the recited physician), each of said ends being blunted (as per Column 2, lines 60-65), at least one surface extending between the first and second ends (the combined outer, generally cylindrical surface of 2, 4 and 6), the body having an elongated shape (as per Column 3, lines 6-11)  and a defined cross section (that across 2, 4 and 6,  perpendicular to the longitudinal axis, having a diameter as recited) wherein said elongated shape and defined cross section has a width of at least 8 Fr (as per Column 3, lines 6-11, as when having an outer diameter of 3-5 mm as is alternately disclosed within the range of 2-5 mm), and are sized and dimensioned (having a length and diameter as disclosed, as per Column 3, lines 6-11) to pass either one of the first end or the second end through the mouth (as shown in Figures 6 and 7) and into a trachea of the patient without causing trauma to the patient (as per Column 1, lines 40-44) and after insertion to  guide placement of an endotracheal tube (H as per Column 3, lines 57-60, an airway management device disposed in the trachea thus an endotracheal tube, as when placed in the trachea as per Column 2, lines 9-14) there over into the trachea  (as per Column 3, lines 60-67 and as shown in Figure 8) and after placement of said endotracheal tube there over to  be safely removed (T being withdrawn when H is positioned as recited) whereby said endotracheal tube can aid in oxygenation of the patient (being a tube in communication with the airways and being an airway management device), the body being constructed of a flexible and non-immunogenic material (medical-grade PVC as per Column 2, lines 52-63 that is malleable and ductile) the body having a longitudinal axis  (the central, longitudinal, patient-proximal-to-distal axis such as generally vertical in Figure 1 and extends through 2, 4 and 6) extending between the first end and the second end, a first insertion depth range indicator on the body (in the embodiment of guide T wherein T is 90 cm in length, as per Column 3, lines 5-10, the assembly of adjacent units of 20 and the region between said units of 20 which encompasses a region 24 cm from 16)  the first insertion depth range indicator indicating a first predetermined depth range (permitting a physician to determine the depth of 16)  the first insertion depth range indicator having a first end (that most proximal to 16) spaced a first distance from the first end of the body (as dictated by the longitudinal distance between the first depth range indicator and 16), and  indicative of a first minimum insertion depth of the first predetermined insertion depth range, the first insertion depth range and the first distance being based upon an analysis of a first subset of patients within a group of all possible patients (being of suitable length for insertion in a human trachea via a mouth thus inherently based upon known human physiology thus upon a subset of a group of all possible patients) and a second end (that most proximal to 18) being indicative of a maximum insertion depth of the first predetermined insertion depth range; and a second insertion depth range indicator on the body (in the embodiment of guide T wherein T is 90 cm the second insertion depth range indicator indicating a second predetermined insertion depth range (disposed to permit a physician to determine the position of 18 as per Column 3,  lines 1-5) different from the first predetermined insertion depth range (spanning three units of 20 rather than two) the second insertion depth range indicator having a first end (that most proximal to 18) the second insertion depth range indicator having a first end (that most proximal to 18) spaced a second distance from the second end of the body (as dictated by the longitudinal distance between the second depth range indicator and 18) and indicative of a second minimum insertion depth of the second predetermined insertion depth range, and a second end (that most proximal to 16)  being indicative of a maximum insertion depth of the second predetermined insertion depth range  the first distance being different from the second distance (the first distance being relative to 16 the second relative to 18 and by way of 2 and 6 alternately being different lengths from one another as per Column 3, lines 12-20, thus proximal units of 20 being spaced differently from 16 and 18 by way of 2 and 6), the second insertion depth range, and the second distance being based upon an analysis of a second subset of patients within the group of all possible patients(being of suitable length for insertion in a human trachea via a mouth thus inherently based upon known human physiology thus upon a subset of a group of all possible patients) and wherein the first and second insertion depth range indicators are substantially continuous, elongated along the longitudinal axis (necessarily, each having a vertical length as shown in Figure 1), and visually distinguished parts of the body (being color coding ) relative to a region  (in the embodiment of guide T wherein T is 90 cm in length, as per Column 3, lines 5-10, the assembly of the region between units of 20 which encompasses the region longitudinally between the first and second insertion depth indicators) between the first and second insertion depth range indicators.
Regarding claim 3, the first predetermined insertion depth range is sized for insertion into the mouth of a patient of a first predetermined age range (the adult age range, tubes having a length of 24 cm being known to be useable for adult patients within the art of endotracheal tubes).
Regarding claim 4, the second predetermined insertion depth range is sized for insertion into the mouth of a patient of a second predetermined age range (the adult age range, tubes having a length of 24 cm being known to be useable for adult patients within the art of endotracheal tubes).
Regarding claim 5, the first insertion depth range indicator is selected from a group consisting of a colored section (color coding as disclosed by Keller).
Regarding claim 7, the second insertion depth range indicator is selected from a group consisting of a colored section (color coding as disclosed by Keller).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Keller as applied to claim 1 above in view of Timothy J. Claude US 5,084,022.
Regarding claim 6, the numeric extent of said first range in Keller is unclear. 
Claude teaches depth indicators (Figure 5, bands 48-56 as per Column 3, lines 34-50 and column 4, lines 16-26 in the embodiment where each band represents 10 cms) analogous to indicating means 20 of Keller.
  In the modified Claude the first depth range, being that defined the assembly of adjacent units of 20 and the region between said units of 20 which encompasses a region 24 cm from 16, would thus be a range between 20cm and 30cm, thus appreciably between 23 cm and 33 cm.   It would have been obvious to do so for the purpose of achieving markings indicative of depth as called for by Keller using a particular numeric spacing known to be suitable in the art.  Further to provide the device of Keller with the spacing of Claude would have been obvious to one of ordinary skill in the art since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (forming markings along the length of a guide) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that markings spaced 10 cm apart would provide depth determination along a guide having a total length and intended insertion distance in the range of 0-90 cm.     

Regarding claim 9, it is unclear whether Keller comprises a third insertion depth range indicator positioned on the body of the bougie between the first insertion depth range indicator and the second insertion depth range indicator 
Claude teaches depth indicators (Figure 5, bands 48-56 as per Column 3, lines 34-50 and column 4, lines 16-26 in the embodiment where each band represents 10 cms) analogous to indicating means 20 of Keller.
comprising a third depth range indicator (the units of 20 in the modified Keller between said first and second depth indicator along the length of T) positioned on the body of the bougie between the first insertion depth range indicator and the second insertion depth range indicator.  It would have been obvious to do so for the purpose of achieving markings indicative of depth as called for by Keller using a particular numeric spacing known to be suitable in the art.  Further to provide the device of Keller with the spacing of Claude would have been obvious to one of ordinary skill in the art since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (forming markings along the length of a guide) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that markings spaced 10 cm apart would provide depth determination along a guide having a total length and intended insertion distance in the range of 0-90 cm.      

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Timothy J. Claude US 5,084,022. Keller discloses a bougie (Figure 1, guide T, as per Column 2, lines 45-51, being a thin, flexible surgical instrument for insertion in a body as per Column 2, lines 53-63 and Column 3, lines  6-11) comprising a body  (the assembly of 2, 4 and 6) having a first end (16) and a second end (18) wherein said body is configured for interchangeable insertion thereof into a mouth of a patient (as depicted in Figures 6 and 7, being sized and shaped for insertion)  such that either said first end and said second end of said body are each configured to be inserted into the mouth and trachea of the patient (as per Column 3, lines 1-5, either 16 or 18 being insertable) at the discretion of a user (the recited physician), each of said ends being blunted (as per Column 2, lines 60-65), at least one surface extending between the first and second ends (the combined outer, generally cylindrical surface of 2, 4 and 6), the body having an elongated shape (as per Column 3, lines 6-11)  and a defined cross section (that across 2, 4 and 6,  perpendicular to the longitudinal axis, having a diameter as recited) wherein said elongated shape and defined cross section has a width of at least 8 Fr (as per Column 3, lines 6-11, as when having an outer diameter of 3-5 mm as is alternately disclosed within the range of 2-5 mm), and are sized and dimensioned (having a length and diameter as disclosed, as per Column 3, lines 6-11) to pass either one of the first end or the second end through the mouth (as shown in Figures 6 and 7) and into a trachea of the patient without causing trauma to the patient (as per Column 1, lines 40-44) and after insertion to  guide placement of an endotracheal tube (H as per Column 3, lines 57-60, an airway management device disposed in the trachea thus an endotracheal tube, as when placed in the trachea as per Column 2, lines 9-14) there over into the trachea  (as per Column 3, lines 60-67 and as shown in Figure 8) and after placement of said endotracheal tube there over to  be safely removed (T being withdrawn when H is positioned as recited) whereby said endotracheal tube can aid in oxygenation of the patient (being a tube in communication with the airways and being an airway management device), the body being constructed of a flexible and non-immunogenic material (medical-grade PVC as per Column 2, lines 52-63 that is malleable and ductile) the body having a longitudinal axis  (the central, longitudinal, patient-proximal-to-distal axis such as generally vertical in Figure 1 and extends through 2, 4 and 6) extending between the first end and the second end, a first insertion depth range indicator on the body   (in the embodiment of guide T wherein T is 90 cm in length, as per Column 3, lines 5-10, the assembly of adjacent units of 20 and the region between said units of 20 which encompasses a region 24 cm from 16 and along with the next unit of 20 on the side distal from 16, thus spanning three units of 20 total) the first insertion depth range indicator indicating a first predetermined depth range (permitting a physician to determine the depth of 16)  the first insertion depth range indicator having a first end (that most proximal to 16) spaced a first distance from the first end of the body (as dictated by the longitudinal distance between the first depth range indicator and 16), and  indicative of a first minimum insertion depth of the first predetermined insertion depth range, the first insertion depth range and the first distance being based upon an analysis of a first subset of patients within a group of all possible patients (being of suitable length for insertion in a human trachea via a mouth thus inherently based upon known human physiology thus upon a subset of a group of all possible patients) and a second end (that most proximal to 18) being indicative of a maximum insertion depth of the first predetermined insertion depth range; and a second insertion depth range indicator on the body(in the embodiment of guide T wherein T is 90 cm in length, as per Column 3, lines 5-10, the assembly of adjacent units of 20 and the region between said units of 20 which encompasses a region 24 cm from 18) the second insertion depth range indicator indicating a second predetermined insertion depth range (disposed to permit a physician to determine the position of 18 as per Column 3,  lines 1-5) different from the first predetermined insertion depth range (spanning three units of 20 rather than two) the second insertion depth range indicator having a first end (that most proximal to 18) the second insertion depth range indicator having a first end (that most proximal to 18) spaced a second distance from the second end of the body (as dictated by the longitudinal distance between the second depth range indicator and 18) and indicative of a second minimum insertion depth of the second predetermined insertion depth range, and a second end (that most proximal to 16)  being indicative of a maximum insertion depth of the second predetermined insertion depth range  the first distance being different from the second distance(the first distance being relative to 16 the second relative to 18 and by way of 2 and 6 alternately being different lengths from one another as per Column 3, lines 12-20, thus proximal units of 20 being spaced differently from 16 and 18 by way of 2 and 6), the second insertion depth range, and the second distance being based upon an analysis of a second subset of patients within the group of all possible patients(being of suitable length for insertion in a human trachea via a mouth thus inherently based upon known human physiology thus upon a subset of a group of all possible patients) and wherein the first and second insertion depth range indicators are substantially continuous, elongated along the longitudinal axis (necessarily, each having a vertical length as shown in Figure 1), and visually distinguished parts of the body (being color coding ) relative to a region  (in the embodiment of guide T wherein T is 90 cm in length, as per Column 3, lines 5-10, the assembly of the region between units of 20 which encompasses the region longitudinally between the first and second insertion depth indicators) between the first and second insertion depth range indicators.
Claude teaches depth indicators (Figure 5, bands 48-56 as per Column 3, lines 34-50 and column 4, lines 16-26 in the embodiment where each band represents 10 cms) analogous to indicating means 20 of Keller.
Claude and Keller are analogous in that both are from the field of guides for insertion of tubes in body lumens. Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify Keller to include a spacing of indicators at 10 cm as taught by Claude thus resulting in Keller comprising indicators at 10 cm intervals.  In the modified Claude the second depth range, being that defined the assembly of adjacent units of 20 and the region between said units of 20 which encompasses a region 24 cm from 18, would thus be a range between 20cm and 30cm, thus appreciably between 23 cm and 33 cm.   It would have been obvious to do so for the purpose of achieving markings indicative of depth as called for by Keller using a particular numeric spacing known to be suitable in the art.  Further to provide the device of Keller with the spacing of Claude would have been obvious to one of ordinary skill in the art since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (forming markings along the length of a guide) with no change in their respective functions, .     

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Williams et al., US 2010/0217085 and Eric Pagan, US 6,463,927.
Regarding claims 18 and 19, Keller discloses a kit (Figure 8, guide T and airway management device H as per Column 3, lines 63-67) comprising a bougie (Figure 1, guide T, as per Column 2, lines 45-51, being a thin, flexible surgical instrument for insertion in a body as per Column 2, lines 53-63 and Column 3, lines  6-11) comprising a body  (the assembly of 2, 4 and 6) having a first end (16) and a second end (18) wherein said body is configured for interchangeable insertion thereof into a mouth of a patient (as depicted in Figures 6 and 7, being sized and shaped for insertion)  such that either said first end and said second end of said body are each configured to be inserted into the mouth and trachea of the patient (as per Column 3, lines 1-5, either 16 or 18 being insertable) at the discretion of a user (the recited physician), each of said ends being blunted (as per Column 2, lines 60-65), at least one surface extending between the first and second ends (the combined outer, generally cylindrical surface of 2, 4 and 6), the body having an elongated shape (as per Column 3, lines 6-11)  and a defined cross section (that across 2, 4 and 6,  perpendicular to the longitudinal axis, having a diameter as recited) wherein said elongated shape and defined cross section has a width of at least 8 Fr (as per Column 3, lines 6-11, as when having an outer diameter of 3-5 mm as is alternately disclosed within the range of 2-5 mm), and are sized and dimensioned (having a length and diameter as disclosed, as per Column 3, lines 6-11) to pass either one of the first end or the second end through the mouth (as shown in Figures 6 and 7) and into a trachea of the patient without causing trauma to the patient (as per and after insertion to  guide placement of an endotracheal tube (H as per Column 3, lines 57-60, an airway management device disposed in the trachea thus an endotracheal tube, as when placed in the trachea as per Column 2, lines 9-14) there over into the trachea  (as per Column 3, lines 60-67 and as shown in Figure 8) and after placement of said endotracheal tube there over to  be safely removed (T being withdrawn when H is positioned as recited) whereby said endotracheal tube can aid in oxygenation of the patient (being a tube in communication with the airways and being an airway management device), the body being constructed of a flexible and non-immunogenic material (medical-grade PVC as per Column 2, lines 52-63 that is malleable and ductile) the body having a longitudinal axis  (the central, longitudinal, patient-proximal-to-distal axis such as generally vertical in Figure 1 and extends through 2, 4 and 6) extending between the first end and the second end, a first insertion depth range indicator on the body (in the embodiment of guide T wherein T is 90 cm in length, as per Column 3, lines 5-10, the assembly of adjacent units of 20 and the region between said units of 20 which encompasses a region 24 cm from 16)  the first insertion depth range indicator indicating a first predetermined depth range (permitting a physician to determine the depth of 16)  the first insertion depth range indicator having a first end (that most proximal to 16) spaced a first distance from the first end of the body (as dictated by the longitudinal distance between the first depth range indicator and 16), and  indicative of a first minimum insertion depth of the first predetermined insertion depth range, the first insertion depth range and the first distance being based upon an analysis of a first subset of patients within a group of all possible patients (being of suitable length for insertion in a human trachea via a mouth thus inherently based upon known human physiology thus upon a subset of a group of all possible patients) and a second end (that most proximal to 18) being indicative of a maximum insertion depth of the first predetermined insertion depth range; and a second insertion depth range indicator on the body (in the embodiment of guide T wherein T is 90 cm in length, as per Column 3, lines 5-10, the assembly of adjacent units of 20 and the the second insertion depth range indicator indicating a second predetermined insertion depth range (disposed to permit a physician to determine the position of 18 as per Column 3,  lines 1-5) different from the first predetermined insertion depth range (spanning three units of 20 rather than two) the second insertion depth range indicator having a first end (that most proximal to 18) the second insertion depth range indicator having a first end (that most proximal to 18) spaced a second distance from the second end of the body (as dictated by the longitudinal distance between the second depth range indicator and 18) and indicative of a second minimum insertion depth of the second predetermined insertion depth range, and a second end (that most proximal to 16)  being indicative of a maximum insertion depth of the second predetermined insertion depth range  the first distance being different from the second distance (the first distance being relative to 16 the second relative to 18 and by way of 2 and 6 alternately being different lengths from one another as per Column 3, lines 12-20, thus proximal units of 20 being spaced differently from 16 and 18 by way of 2 and 6), the second insertion depth range, and the second distance being based upon an analysis of a second subset of patients within the group of all possible patients(being of suitable length for insertion in a human trachea via a mouth thus inherently based upon known human physiology thus upon a subset of a group of all possible patients) and wherein the first and second insertion depth range indicators are substantially continuous, elongated along the longitudinal axis (necessarily, each having a vertical length as shown in Figure 1), and visually distinguished parts of the body (being color coding ) relative to a region  (in the embodiment of guide T wherein T is 90 cm in length, as per Column 3, lines 5-10, the assembly of the region between units of 20 which encompasses the region longitudinally between the first and second insertion depth indicators) between the first and second insertion depth range indicators, and an endotracheal  (H as per Column 3, lines 57-60, an airway management device disposed in the trachea tube having a tubular (H, a tube as depicted being disposed about T) member with a first end (the patient-proximal, about 2 as shown in Figure 8), a second end (the clinician-proximal, patient-distal end, about 6 in Figure 8), and a sidewall (the tubular sidewall disposed about T) extending between the first and second ends, the sidewall having an inner surface (the luminal surface, facing T) and an outer surface (the radially outermost surface, facing the patient’s airways in use) with the inner surface defining void sized and dimensioned to receive the body of the bougie (as depicted and as per Column 3, lines 60-67).  Keller does not disclose said kit to further comprise a laryngoscope and said tubular member to be constructed of a flexible and non-immunogenic material.
Williams teaches an aid kit comprising a laryngoscope (Figure 1, blade 10 and the recited handle as per Paragraph 29) comprising a handle (that recited to connect to 10 at 14, not depicted)  a tube (the light pipe in place of 24 as per Paragraph 30) constructed of a  translucent material (as required for light transmission)  and having a proximal end ( the clinician-proximal, about 14)  coupled (by way of 14) with the handle and a distal end (the clinician-distal, outward of 28, such as would be toward the left in Figure 1) that includes a distal opening (slot 28, taken to be  a subcomponent of the light tube) and an interior (the portion to the clinician-proximal of 28) extending from the proximal end to the distal end, and an optical subassembly (the recited light source contained in the handle of Paragraph 30)  providing light into the interior of the tube (being the light source of the tube) so that a first portion (that directly exiting the source and illuminating the airway) exits the interior of the tube via the distal opening and a second portion of the light (that returning from the airway) propagates into the translucent material to illuminate the tube.  
Williams and Keller are analogous in that both are from the field of catheters for insertion in body lumens.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify Keller include the laryngoscope of Williams thus forming a kit 
Pagan teaches flexible PVC as a material of an endotracheal tube (tube 40 in Figure 8, as per Column 3, lines 52-58).
Pagan and Keller are analogous in that both are from the field of endotracheal tubes.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to apply the material of Pagan as the material of the endotracheal tube of Keller in Keller thus resulting in the tubular member being constructed of a flexible and non-immunogenic material.  It would have been obvious to do so for the purpose of achieving an airway management device as called for by Keller using a particular suitable material known in the art. 

Regarding claim 20, the first predetermined insertion depth range is sized for insertion into the mouth of a patient of a first predetermined age range (the adult age range, tubes having a length of 24 cm being known to be useable for adult patients within the art of endotracheal tubes).
Regarding claim 21, the second predetermined insertion depth range is sized for insertion into the mouth of a patient of a second predetermined age range (the adult age range, tubes having a length of 24 cm being known to be useable for adult patients within the art of endotracheal tubes).
Regarding claim 22, the first insertion depth range indicator is selected from a group consisting of a colored section (color coding as disclosed by Keller).
Regarding claim 23, the second insertion depth range indicator is selected from a group consisting of a colored section (color coding as disclosed by Keller).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Keller, Williams and Pagan as applied to claim 18 above in view of Claude.  Regarding claim 24, it is unclear whether Keller comprises a third insertion depth range indicator positioned on the body of the bougie between the first insertion depth range indicator and the second insertion depth range indicator 
Claude teaches depth indicators (Figure 5, bands 48-56 as per Column 3, lines 34-50 and column 4, lines 16-26 in the embodiment where each band represents 10 cms) analogous to indicating means 20 of Keller.
Claude and Keller are analogous in that both are from the field of guides for insertion of tubes in body lumens. Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify Keller to include a spacing of indicators at 10 cm as taught by Claude thus resulting in Keller comprising a third depth range indicator (the units of 20 in the modified Keller between said first and second depth indicator along the length of T) positioned on the body of the bougie between the first insertion depth range indicator and the second insertion depth range indicator.  .      
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Keller as applied to claim 1 above in view of C. Phillip Pattison US 6,010,520.
Regarding claim 25, Keller does not disclose said bougie wherein the region between the first and second insertion depth range indicators has a longitudinal length greater than the first distance and the second distance.
Pattison teaches a bougie (Figure 1, dilator 1 as per Columns 3-4, lines 66-5) wherein the region (that of 1  between sets of marking 34 as per Column 4, liens 55-64) between first and second insertion depth range indicators (the respective sets of 34) has a longitudinal length greater than the first distance and the second distance (the first and second distances of Pattison, analogous to those in Keller being 20 cm as recited, each of the series of 34 continuing to 45 cm and the entirety of 1 having a length greater than 210 cm as per Column 4, line 10-20 and 55-64, thus requirign a length between the series of 34 of greater than 120 cm thus greater  than the corresponding first and second distances).
Pattison and Keller are analogous in that both are from the field bougies. Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify Keller include a relative size of the region between insertion depth range indicators to first and second distances as taught by Pattison.   It would have been obvious to do so for the purpose of achieving markings indicative of depth as called for by Keller using a particular relative spacing known to be suitable in the art.  Further to provide the device of Keller with the size of Pattison would have been obvious to one of ordinary skill in the art since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (forming markings along the length of a guide) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that markings spaced as taught by 

Regarding claim 26, Keller does not disclose said bougie wherein the first insertion depth range indicator has markings, and wherein the region between the first and second insertion depth range indicators has a blank area having a longitudinal length greater than any spacing between the markings.
Pattison teaches a bougie (Figure 1, dilator 1 as per Columns 3-4, lines 66-5) wherein a first depth range indicator (one series of 34 as per Column 4, lines 55-64) has markings (34) and wherein the region (that of 1  between sets of marking 34 as per Column 4, liens 55-64) between first and second insertion depth range indicators (the respective sets of 34) has a blank area (the length of 1 as depicted between series of 34, the series of 34 extending only to 45 cm as recited thus being absent in the region between) having a  longitudinal length greater than any spacing between the markings (the first and second distances of Pattison, analogous to those in Keller being 20 cm as recited, each of the series of 34 continuing to 45 cm and the entirety of 1 having a length greater than 210 cm as per Column 4, line 10-20 and 55-64, thus requiring a length between the series of 34 of greater than 120 cm thus greater  than the entire distance of 25 cm between markings of 34).
Pattison and Keller are analogous in that both are from the field bougies. Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify Keller include a region between depth indicators having a blank area of length greater than any spacing between markings of the first depth range indicator as taught by Pattison.   It would have been obvious to do so for the purpose of achieving markings indicative of depth as called for by Keller using a particular relative spacing known to be suitable in the art.  Further to provide the device of Keller with the size and spacing of Pattison would have been obvious to one of ordinary skill in the art since all the 

Regarding claim 27, the markings are contrasting areas (being color coding) indicative of discrete measurements (disposed to permit a physician to determine the position of 18 as per Column 3, lines 1-5 of Keller).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785